48 F.3d 1224NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Ernest B. PORTIS, as Guardian of Clayton W. Portis andErnest B. Portis, Jr.;  Clayton W. Portis; ErnestB. Portis, Jr.;  Wesley P. Portis, Appellants,v.NEW YORK LIFE INSURANCE COMPANY, Appellee.New York Life Insurance Company, Counter-Claimant,v.Ernest B. Portis, Jr.;  Wesley P. Portis;  Worthen NationalBank of Arkansas, as Successor Trustee of the D. BarrettHamilton, Jr. Insurance Trust;  Barrett Hamilton, Inc.;First Commercial Bank, N.A., as Executor of the Estate ofDwight Barrett Hamilton, Jr.; Estate of Dwight BarrettHamilton, Jr., Counter-Defendants.First Commercial Bank, N.A., Cross Claimant,v.Ernest B. Portis;  Ernest B. Portis, Jr.;  Wesley P. Portis;Worthen National Bank of Arkansas, Cross Defendants.Worthen National Bank of Arkansas, Cross Claimant-Appellantv.Ernest B. Portis;  Clayton W. Portis;  Ernest B. Portis,Jr.; Wesley P. Portis, Cross Defendants,New York Life Insurance Company, Cross Defendant-Appellee,Barrett Hamilton, Inc.;  First Commercial Bank, N.A.;Estate of Dwight Barrett Hamilton, Jr., Cross Defendants.
No. 94-2562.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 15, 1994.Filed:  Feb. 15, 1995.

Before BOWMAN and LOKEN, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
This appeal concerns the payment of proceeds from a life insurance policy issued by New York Life Insurance Company.  Granting New York Life's motion for summary judgment, the District Court1 held that the insurer had not engaged in any unwarranted delaying tactics and thus is not liable under Arkansas law for a statutory penalty and attorney fees for its delay in paying or interpleading the policy proceeds.  The appellants seek reversal of that ruling.


2
Having heard oral argument and having considered the briefs and record, we conclude that the arguments raised by the appellants lack merit and that the decision of the District Court is correct.  As no error of law appears, and as an opinion by this Court would add nothing of substance to the well-reasoned memorandum and order of the District Court, the judgment of that court is affirmed without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation


1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas